Motion Granted; Dismissed and Memorandum Opinion filed
April 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00187-CR
____________
 
STEVEN EARL BROWN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1249368
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this court has not delivered an opinion, we grant
appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
clerk of the court to issue the court’s mandate immediately.
PER CURIAM
Panel consists of Justices
Brown, Boyce, and Jamison.
Do Not Publish — Tex. R. App.
P. 47.2(b).